Grant, J.
(after stating the facts). The filing of the first statement of lien and the discontinuance of proceedings thereunder did not constitute an estoppel against the second statement of lien. Neither did the instruction to Tuxbury to pay plaintiff’s wages to the principal defendant operate as a waiver, only so far as such instruction was acted upon and the amount paid. There was nonovation, and plaintiff was at liberty to rescind this instruction at any time, and insist upon his lien.
Judgment affirmed.
The other Justices concurred.